DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Zhang on 8/10/22.
The application has been amended as follows: 
Please substitute claims 1, 2, 5- 7, 9- 11, 13- 18, 20- 21, 23, 25- 26, and 28 as follows:

1.	(Currently Amended) A system for lung nodule evaluation, comprising:
at least one storage device including a set of instructions; and
at least one processor configured to communicate with the at least one storage device, wherein when executing the set of instructions, the at least one processor is configured to direct the system to perform operations including:
obtaining a target image including at least a portion of a lung of a subject;
segmenting, from the target image, at least one target region each of which corresponds to a lung nodule of the subject and including 3-dimensional image data; and
generating an evaluation result with respect to the at least one lung nodule based on the at least one target region, wherein the generating an evaluation result with respect to the at least one lung nodule based on the at least one target region comprises:
for each of the at least one lung nodule,
identifying at least one first transverse section of the target region corresponding to the lung nodule; and
determining a Hounsfield unit (HU) value of the lung nodule based on the at least one first transverse section by:
for each of the at least one first transverse section,
generating a second transverse section by performing an edge removal operation on the first transverse section;
generating, based on the first transverse section and the second transverse section, a target transverse section; and
determining a HU value of the target transverse section; and
determining the HU value of the lung nodule based on the HU value of the at least one target transverse section corresponding to the at least one first transverse section.

2.	(Original) The system of claim 1, wherein the generating an evaluation result with respect to the at least one lung nodule based on the at least one target region comprises:
generating, based on the target image, a first segmentation image and a second segmentation image, wherein the first segmentation image indicates the left lung and the right lung of the subject segmented from the target image, and the second segmentation image indicates at least one lung lobe of the subject segmented from the target image; and
for each of the at least one lung nodule, determining a classification relating to a position of the lung nodule based on the first segmentation image, the second segmentation image, and the target region corresponding to the lung nodule.

3.	(Cancelled) 

4.	(Cancelled) 

5.	(Original) The system of claim 2, wherein for each of the at least one lung nodule, the determining a classification relating to a position of the lung nodule comprises:
determining whether the lung nodule is a pleural nodule or a non-pleural nodule based on the first segmentation image and the target region corresponding to the lung nodule.

6.	(Original) The system of claim 5, wherein determining whether the lung nodule is a pleural nodule or a non-pleural nodule based on the first segmentation image and the target region corresponding to the lung nodule comprises:
determining whether the lung nodule is a candidate pleural nodule or a non-pleural nodule based on the first segmentation image and the target region corresponding to the lung nodule; and 
in response to determining that the lung nodule is a candidate pleural nodule, verifying whether the lung nodule is a pleural nodule or a non-pleural nodule based on the first segmentation image and the target region using a pleural nodule identification model.

7.	(Original) The system of claim 6, wherein for each of the at least one lung nodule, the corresponding target region is annotated in the target image by a bounding box, and 
the determining whether the lung nodule is a candidate pleural nodule or a non-pleural nodule based on the first segmentation image and the target region corresponding to the lung nodule comprises:
	generating a transformed bounding box by transforming the bounding box that annotates the target region;
	segmenting, from the first segmentation image, a region corresponding to the transformed bounding box; and
determining, based on the segmented region, whether the lung nodule is a candidate pleural nodule or a non-pleural nodule.

8.	(Cancelled) 

9.	(Original) The system of claim 5, wherein for each of the at least one lung nodule, the determining a classification relating to a position of the lung nodule further comprises: 
in response to determining that the lung nodule is a non-pleural nodule, determining whether the lung nodule is a perifissural nodule or a non-perifissural nodule based on the second segmentation image and the target region corresponding to the lung nodule.

10.	(Original) The system of claim 9, wherein the determining whether the lung nodule is a perifissural nodule or a non-perifissural nodule comprises:
determining whether the lung nodule is a candidate perifissural nodule or a non-perifissural nodule based on the second segmentation image and the target region corresponding to the lung nodule; and 
in response to determining that the lung nodule is a candidate perifissural nodule, verifying whether the lung nodule is a perifissural nodule or a non-perifissural nodule based on the second segmentation image and the target region using a perifissural nodule identification model.

11.	(Original) The system of claim 10, wherein for each of the at least one lung nodule, the corresponding target region is annotated in the target image by a bounding box, and 
the determining whether the lung nodule is a candidate perifissural nodule or a non-perifissural nodule based on the second segmentation image and the target region corresponding to the lung nodule comprises:
	generating a transformed bounding box by transforming the bounding box;
	segmenting, from the second segmentation image, a region corresponding to the transformed bounding box;
determining, based on the segmented region, whether the lung nodule is a candidate perifissural nodule or a non-perifissural nodule.

12.	(Cancelled)

13.	(Original) The system of claim 9, wherein for each of the at least one lung nodule, the determining a classification relating to a position of the lung nodule further comprises:
in response to determining that the lung nodule is a non-perifissural nodule, determining that the lung nodule is an intrathoracic nodule.

14-15.	(Cancelled)

16.	(Currently Amended) The system of claim 1, wherein the generating, based on the first transverse section and the second transverse section, a target transverse section comprises:
determining a ratio of a size of the second transverse section to a size of the first transverse section;
generating a comparison result by comparing the ratio with a first threshold and a second threshold, the second threshold being greater than the first threshold; and
generating the target transverse section based on the comparison result, and one of the first transverse section and the second transverse section. 

17.	(Original) The system of claim 16, wherein:
the comparison result includes that the ratio is smaller than the first threshold, and the generating the target transverse section comprises designating the first transverse section as the target transverse section; or
the comparison result includes that the ratio is greater than the first threshold and smaller than the second threshold, and the generating the target transverse section comprises designating the second transverse section as the target transverse section; or
the comparison result includes that the ratio is greater than the second threshold, and the generating the target transverse section comprises generating the target transverse section by performing an edge removal operation on the second transverse section.

18.	(Currently Amended) The system of claim 1, wherein the identifying at least one first transverse section of the target region corresponding to the lung nodule comprises:
identifying a plurality of candidate transverse sections of the target region;
determining an area of each of the plurality of candidate transverse sections of the target region; 
selecting, among the plurality of candidate transverse sections, a first candidate transverse section that has the largest area; and
designating the first candidate transverse section as one of the at least one first transverse section.

19.	(Cancelled) 

20.	(Original) The system of claim 1, wherein the generating an evaluation result with respect to the at least one lung nodule based on the at least one target region comprises:
for each of the at least one lung nodule, determining a malignancy degree of the lung nodule based on the target region corresponding to the lung nodule.

21.	(Original) The system of claim 20, wherein for each of the at least one lung nodule, the determining a malignancy degree of the lung nodule based on the target region corresponding to the lung nodule comprises:
determining, based on the target region, size information of the lung nodule; 
determining, based on the target region, symptom information of the lung nodule; and 
determining, based on the size information and the symptom information, the malignancy degree of the lung nodule.

22.	(Cancelled) 

23.	(Original) The system of claim 21, wherein
the determining a malignancy degree of the lung nodule based on the target region corresponding to the lung nodule further comprises determining, based on the target region, density information of the lung nodule, and
the malignancy degree of the lung nodule is determined based further on the density information of the lung nodule.

24.	(Cancelled) 

25.	(Original) The system of claim 21, wherein 
the determining a malignancy degree of the lung nodule based on the target region corresponding to the lung nodule further comprises determining, based on the target region, position information of the lung nodule, and
the malignancy degree of the lung nodule is determined based on the size information, the symptom information, and the position information of the lung nodule.

26.	(Original) The system of claim 25, wherein the determining a malignancy degree of the lung nodule based on the target region corresponding to the lung nodule further comprises 
obtaining clinical information relating to the lung nodule, and
the malignancy degree of the lung nodule is determined based on the size information, the symptom information, the position information, and the clinical information of the lung nodule.

27.	(Cancelled) 

28.	(Currently Amended) A method for lung nodule evaluation implemented on a computing device having at least one processor and at least one storage device, the method comprising: 
obtaining a target image including at least a portion of a lung of a subject;
segmenting, from the target image, at least one target region each of which corresponds to a lung nodule of the subject and including 3-dimensional image data; and
generating an evaluation result with respect to the at least one lung nodule based on the at least one target region, wherein the generating an evaluation result with respect to the at least one lung nodule based on the at least one target region comprises:
for each of the at least one lung nodule,
identifying at least one first transverse section of the target region corresponding to the lung nodule; and 
determining a Hounsfield unit (HU) value of the lung nodule based on the at least one first transverse section by:
for each of the at least one first transverse section, 
generating a second transverse section by performing an edge removal operation on the first transverse section; 
generating, based on the first transverse section and the second transverse section, a target transverse section; and
determining a HU value of the target transverse section; and
determining the HU value of the lung nodule based on the HU value of the at least one target transverse section corresponding to the at least one first transverse section.

29.	(Cancelled) 

30.	(New) The method of claim 28, wherein the generating an evaluation result with respect to the at least one lung nodule based on the at least one target region comprises:
generating, based on the target image, a first segmentation image and a second segmentation image, wherein the first segmentation image indicates the left lung and the right lung of the subject segmented from the target image, and the second segmentation image indicates at least one lung lobe of the subject segmented from the target image; and
for each of the at least one lung nodule, determining a classification relating to a position of the lung nodule based on the first segmentation image, the second segmentation image, and the target region corresponding to the lung nodule.

31.	(New) The method of claim 28, wherein the generating an evaluation result with respect to the at least one lung nodule based on the at least one target region comprises:
for each of the at least one lung nodule, determining a malignancy degree of the lung nodule based on the target region corresponding to the lung nodule.


Allowable Subject Matter
Claims 1, 2, 5- 7, 9- 11, 13, 16- 18, 20- 21, 23, 25- 26, 28 and 30- 31 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art, either singularly or in combination, fairly teaches or suggests applicant’s claimed invention wherein applicant recites, among other limitations, ”determining the HU value of the lung nodule based on the HU value of the at least one target transverse section.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PAP 2019/ 0180860 discloses medical imaging device- and display-invariant segmentation and measurement is provided. In various embodiments, a plurality of medical images is read from a data store. Metadata of each of the plurality of medical images is read. The metadata identifies an image acquisition device associated with each of the plurality of medical images. Based on the plurality of medical images and the metadata of each of the plurality of images, a learning system is trained to determine one or more image correction parameters. The one or more image correction parameters optimize segmentation of the plurality of medical images.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov